DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2019 and 06/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites in line 6, “the patch electrodes,;”. This should be corrected to “the patch electrodes;”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,777,887 B2 (see Table below) in view of Yoo (US 2014/0161993 A1).
Instant Application (16/317,713)
U.S. Patent No. 10,777,887 B2 (hereinafter '887 patent)
1. A scanning antenna in which a plurality of antenna units are arranged, comprising: 

a thin film transistor (TFT) substrate that includes a first dielectric substrate, a plurality of TFTs and a plurality of patch electrodes supported by the first dielectric substrate, the patch electrodes being electrically connected to the TFTs, and a first alignment film disposed so as to cover the TFTs and the patch electrodes; 
a slot substrate that includes a second dielectric substrate, a slot electrode supported by the second dielectric substrate and including a plurality of slots, and a second alignment film disposed so as to cover the slot electrode; 

a reflective conductive plate that is disposed so as to face an opposite surface of the second dielectric substrate on which the slot electrode is not formed, with a dielectric layer interposed therebetween, 
wherein the first alignment film and the second alignment film are acrylic alignment films containing an acrylic polymer.

a TFT substrate including: a first dielectric 
substrate, a plurality of TFTs supported by the first dielectric substrate, a plurality of gate bus lines, a plurality of source bus lines, and a plurality of patch electrodes;  



a slot substrate including: a second dielectric 
substrate, and a slot electrode formed on a first main surface of the second 
dielectric substrate;  






a reflective conductive plate provided 
opposing a second main surface of the second dielectric substrate opposite to the first main surface of the second dielectric substrate via a dielectric layer, wherein the slot electrode further includes a plurality of slots 
arranged in accordance with the plurality of patch electrodes, and a groove 
configured to divide the slot electrode into two or more sections, the TFT 
substrate includes an opposing metal part arranged opposing the groove, and 
when viewed from a normal line direction of the first dielectric substrate, the 
groove is covered with the opposing metal part in a width direction thereof.


Regarding claim 1, '887 patent claims a scanning antenna in which a plurality of antenna units are arranged, comprising: 
a thin film transistor (TFT) substrate that includes a first dielectric substrate, a plurality of TFTs and a plurality of patch electrodes supported by the first dielectric substrate, the patch electrodes being electrically connected to the TFTs; 
a slot substrate that includes a second dielectric substrate, a slot electrode supported by the second dielectric substrate and including a plurality of slots; 
a liquid crystal layer that is interposed between the TFT substrate and the slot substrate; and 
a reflective conductive plate that is disposed so as to face an opposite surface of the second dielectric substrate on which the slot electrode is not formed, with a dielectric layer interposed therebetween (see above table for comparison). 
However '887 patent does not explicitly teach the first alignment film and the second alignment film are acrylic alignment films containing an acrylic polymer.
Yoo teaches acrylic alignment films containing an acrylic polymer used for TFT-LCD (Abstract, [0001]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Yoo to the teachings of ‘887 patent in order to take advantages of the acrylic polymer’s excellent characteristics in alignment properties, alignment rate and readiness for change in the alignment direction based on the polarization direction (Yoo, Abstract) wherein the liquid crystals are required to be initially aligned (‘887 patent, col. 4, lines 48~57; Yoo, [0003]).
Regarding claim 2, all the limitations of claim 1 are claimed by ‘887 patent in view of Yoo.
‘887 patent in view of Yoo further teaches an antenna, wherein the acrylic alignment film is a photoreactive acrylic alignment film that exhibits a function of aligning a liquid crystal compound in the liquid crystal layer in a specific direction when light is irradiated (Yoo, [0001] photoreactive, [0006]).
Regarding claim 3, all the limitations of claim 2 are claimed by ‘887 patent in view of Yoo.
‘887 patent in view of Yoo further teaches an antenna, wherein the photoreactive acrylic alignment film contains a photoreactive acrylic polymer containing a constitutional unit derived from an acrylic monomer having a photoreactive functional group at a side chain thereof (Yoo, [0033]).
Claims 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,777,887 B2 (see Table below) in view of Yoo (US 2014/0161993 A1) as applied to claim 1 above and further in view of Ohishi (US 2018/0298283 A1).
Regarding claim 4, all the limitations of claim 1 are claimed by ‘887 patent in view of Yoo.
‘887 patent in view of Yoo does not claims a scanning antenna wherein the liquid crystal compound in the liquid crystal layer has at least one functional group Page 5 of 8Attorney Docket No.: US76322 selected from the group 
Ohishi teaches a liquid crystal compound in the liquid crystal layer has at least one functional group Page 5 of 8Attorney Docket No.: US76322 selected from the group consisting of a F group, a Cl group, a Br group, a SCN group, a NCS group, a CN group, a OCN group, a NCO group, a CF3 group, a OCF3 group, and a SFs group at a terminal thereof (Claim 5).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Ohishi to the teachings of ‘887 patent in view of Yoo in order to provide advantageous characteristics to the liquid crystal composition (Ohishi, Abstract).
Regarding claim 5, all the limitations of claim 1 are claimed by ‘887 patent in view of Yoo.
‘887 patent in view of Yoo does not claims a scanning antenna wherein the liquid crystal compound in the liquid crystal layer has at least one bond selected from the group consisting of a carbon-carbon triple bond, -CH=CH-, -CF=CF-, -CF=CH-, -CH=CF-, -(CO)O-, -O(CO)-, and -0-.
Ohishi teaches a liquid crystal compound in the liquid crystal layer has at least one bond selected from the group consisting of a carbon-carbon triple bond, -CH=CH-, -CF=CF-, -CF=CH-, -CH=CF-, -(CO)O-, -O(CO)-, and -0- (Claim 5).
Ohishi, Abstract).
Claims 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,777,887 B2 (see Table below) in view of Yoo (US 2014/0161993 A1) as applied to claim 1 above and further in view of Linn (US 2017/0331186 A1).
Regarding claim 6, all the limitations of claim 1 are claimed by ‘887 patent in view of Yoo.
‘887 patent in view of Yoo does not claims a scanning antenna wherein the patch electrode and/or the slot electrode are formed of copper.
Linn teaches a scanning antenna wherein the patch electrode and/or the slot electrode are formed of copper ([0067]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Linn to the teachings of ‘887 patent in view of Yoo since using copper for a conductor is well-known and conventional in the art.
Regarding claim 7, all the limitations of claim 1 are claimed by ‘887 patent in view of Yoo.

Linn teaches a scanning antenna further comprising: a sealant that is interposed between the TFT substrate and the slot substrate so as to be adhered to each of the TFT substrate and the slot substrate while surrounding the liquid crystal layer, wherein the sealant has a liquid crystal injection port formed of a hole portion penetrating through a liquid crystal layer side and an outer side and used when the liquid crystal compound constituting the liquid crystal layer is injected between the TFT substrate and the slot substrate by a vacuum injection method, and a sealing portion sealing the liquid crystal injection port (Fig. 4, [0068]; Fig. 13, [0139]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Linn to the teachings of ‘887 patent in view of Yoo since it is well-known structure/method in the art (Linn, [0040]).
Regarding claim 8, all the limitations of claim 1 are claimed by ‘887 patent in view of Yoo.
‘887 patent in view of Yoo does not claims a method wherein the liquid crystal layer is formed by a vacuum injection method.
Fig. 23, [0139]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Linn to the teachings of ‘887 patent in view of Yoo since it is well-known structure/method in the art (Linn, [0040]).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SEOKJIN KIM/Primary Examiner, Art Unit 2844